Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco.
Disiento respetuosamente del resultado anunciado por una Mayoría del Tribunal en el caso de epígrafe. En la opinión que antecede se discute correctamente el derecho aplicable a la controversia de autos. Sin embargo, consi-dero que el Tribunal se equivocó en su aplicación del Dere-cho a los hechos particulares que tenemos ante nuestra consideración.
El asunto determinante en este caso es si en algún punto del litigio el foro primario emitió un injunction al amparo de la Seción 1983 de la Ley Federal de Derechos Civiles, infra. Como veremos, los autos demuestran que la demandante de autos nunca obtuvo un remedio interdictal al amparo de esa legislación, sino que su único triunfo en el litigio fue la obtención de un “injunction” para ordenar su *321reinstalación a un puesto de carrera del cual fue despedida en violación del Art. 37.02 de la Ley Núm. 7, infra. Ante esa realidad procesal, la parte recurrida de autos no tiene de-recho a recobrar honorarios de abogado al amparo de la See. 1988 de la Ley Federal de Derechos Civiles, infra.
Como muy bien argumentó la Procuradora General en su Alegato, el resultado que hoy anuncia una Mayoría del Tribunal representa un “fracaso a la justicia, [ya que] el Estado vendr[á] llamado a desembolsar fondos públicos para sufragar unos honorarios de abogado que no proceden como cuestión de derecho, lo que en momentos de agravada estrechez económica, como la que enfrentamos, resulta[n] imprescindible[s] para el erario y el interés público.”(1) Por todo lo anterior, me veo obligada a disentir del resultado anunciado hoy por una Mayoría del Tribunal.(2)
I
Como se discute en la opinión que antecede, no hay duda que para ser considerado un prevailing party bajo la See. 1988 de la Ley Federal de Derechos Civiles, 42 USC see. 1988 (en adelante Sección 1988) un demandante no necesariamente tiene que resultar airoso en la totalidad de su reclamación de violación de derechos civiles bajo ese estatuto (en adelante Sección 1983). Diversos tribunales han concedido honorarios mediante la Sección 1988 a de-mandantes que prevalecieron parcialmente en sus recla-mos de violación de derechos civiles (Mendez v. County of San Bernardino, 540 F.3d 1109 (9no Cir. 2008)), a deman-dantes que recibieron remedios interdíctales al amparo de la Sección 1983 (Lefemine v. Wideman, 133 S.Ct. 9 (2012)), y a demandantes que triunfaron al amparo de un reclamo *322estatal relacionado y subsidiario al reclamo federal (Williams v. Thomas, 69 F.2d 1032 (5to Cir. 1982).(3)
Sin embargo, y a diferencia de lo que se discute en la opinión mayoritaria, otros tribunales federales han sido en-fáticos en que cuando un demandante pierde en su reclama-ción al amparo de la Sección 1983, pero triunfa en una re-clamación estatal suplementaria, este no puede reclamar honorarios de abogados bajo la Sección 1988. Véase Robles v. Prince George’s County, 302 F.3d 262 (4to Cir. 2002). En específico, el Cuarto Circuito ha expresado que “plaintiffs who do not prevail on their federal claims but achieve success on supplemental state law claims are not prevailing parties under § 1988, and are therefore not entitled to an award under that statute”. (Énfasis suplido). íd., pág. 272.
El más Alto Foro federal ha expresado sobre este tipo de reclamaciones: “liability on the merits and responsibility for fees go hand in hand; where a defendant has not been prevailed against, either because of legal inmunity or on the merits, § 1988 does not authorize a fee award against the defendant”. (Énfasis suplido). Kentucky v. Graham, 473 US 159 165 (1984). Por lo tanto, lo determinante en estos casos no es que los demandantes obtengan cualquier tipo de re-medio a su favor, sino que el remedio concedido —ya sea interdictal o en los méritos— se provea al amparo de la Sección 1983. Como veremos a continuación, eso no fue lo que ocurrió en el caso de autos.
II
Una Mayoría del Tribunal concluye que los recurridos de autos tienen derecho a honorarios de abogados me-*323diante la Sección 1988 ya que obtuvieron un remedio favorable a través de un injunction preliminar y permanente y que el Tribunal lo concedió para vindicar los derechos civi-les de la demandante. Como he intimidado, discrepo respe-tuosamente de esa conclusión.
De un análisis de los autos considero que es forzoso con-cluir que en este caso no están presentes ningunas de las circunstancias que han reconocido los tribunales federales para proveer honorarios de abogado según la Sección 1988. A nivel del foro primario, la recurrida prevaleció ya que se le concedió un injunction preliminar y permanente una vez el Tribunal de Primera Instancia concluyó que su despido fue contrario a la Sec. 37.02 de la Ley Núm. 7-2009 (3 LPRA see. 8797).
Este tipo de remedio es precisamente el que este Tribunal ha avalado en casos de despidos en el empleo público. Ello bajo el principio de mérito que cobija a los empleados públicos de carrera. Véase Vázquez Cintrón v. Banco Desa-rrollo, 171 DPR 1, 22 (2007) (“en los casos de destitución de un empleado público de carrera, si la decisión resultante [...] es favorable al empleado, hemos resuelto que lo que procede es “ordenar su restitución y el pago total, o parcial, de los salarios dejados de percibir por éste desde la fecha de efectividad de la destitución, más los beneficios marginales a que hubiese tenido derecho” (énfasis en el original), ci-tando a Martínez v. Ofic. del Gobernador, 152 DPR 586, 596 (2000). Véase, además, Hernández v. Mun. de Aguadillo, 154 DPR 199 (2001).
Específicamente, al conceder una Orden de Injunction Preliminar y Permanente en el caso de autos, el Tribunal de Primera Instancia emitió la expresión siguiente:
[R]esolvemos que procede la solicitud de injunction presen-tada en este caso para que se ordene la restitución inmediata de la demandante al puesto que ocupaba, con todos los habe-res y beneficios dejados de percibir. Debido a que no existe aquí controversia real sobre los hechos medulares que fueron estipulados, estamos en posición de emitir una orden de in*324junction preliminar y permanente, y así lo hacemos, orde-nando la reinstalación inmediata de la demandante al puesto de Director de Servicios Médicos II, efectivo el 28 de mayo de 2010, con los haberes y deberes que le pertenecen al puesto y los dejados de percibir desde entonces!4)
Como se discute en la Opinión que antecede, el foro pri-mario retuvo jurisdicción del pleito para determinar los da-ños, si alguno, a los cuales la recurrida tendría derecho. No obstante, una vez el Estado recurrió al foro apelativo inter-medio para revisar ese dictamen, el foro a quo desestimó la totalidad de la reclamación de la recurrida según la Sec-ción 1983. Es decir, la ley del caso en la controversia de autos es que la recurrida perdió totalmente su reclamación federal al amparo de la Sección 1983.
Ante este escenario, considero que la recurrida no es un prevailing party al amparo de la Sección 1988 por lo cual no tiene derecho a recobrar honorarios de abogado. Nótese que no estamos ante ninguna de las circunstancias discutidas en la jurisprudencia recogida en la Opinión del Tribunal. A saber, a la recurrida se le desestimó su causa de acción me-diante la Sección 1983, por lo que no hay espacio para dis-cutir si prevaleció total o parcialmente. Tampoco prevaleció bajo un estatuto estatal subsidiario a la reclamación de vio-lación de derechos civiles, ya que lo único que obtuvo a su favor fue un injunction por violación a las disposiciones de la Ley Núm. 7-2009. Por lo tanto, la recurrida solo obtuvo a su favor remedios por fundamentos puramente estatales por lo que, como muy bien argumentaron tanto el Gobierno de Puerto Rico como la Procuradora General, no procede la con-cesión de honorarios de abogado al amparo de la Sección 1988 a favor de la recurrida.
Para llegar a una conclusión contraria, la Mayoría del Tribunal erró ya que consideró que el remedio interdictal que obtuvo la recurrida se dio bajo el palio de la Sección *3251983. La Mayoría del Tribunal intenta fundamentar esta conclusión por las siguientes razones:
[...] Primero, el Tribunal de Primera Instancia concedió el injunction luego de interpretar integralmente los estatutos invocados. Segundo, la Ley Núm. 7-2009, supra, no faculta al foro judicial a proveer este tipo de remedio interdictal. Ter-cero, según expresado, el Tribunal de Apelaciones se circuns-cribió a revocar los reclamos sobre daños al amparo de la See. 1983 de la Ley Federal de Derechos Civiles, supra, y del Art. 1802 del Código Civil, supra, sin alterar el injunction conce-dido ni la determinación del foro primario de que la parte de-mandada violó los derechos constitucionales de la demandante a la igual protección de las leyes y el debido proceso de ley.(5)
Todas estas razones son problemáticas.
En cuanto a la primera y tercera de estas, es cierto que en la Sentencia Parcial emitida por el foro primario se hizo referencia a que, además de que el despido de la recurrida fue contrario al texto claro de la Ley Núm. 7-2009, pudo existir una violación de derechos civiles en este caso. Sin embargo, al momento de emitir el remedio interdictal el foro primario no hizo referencia alguna a la Sección 1983. Como vimos, una vez el Estado acudió al Tribunal de Ape-laciones, el foro a quo procedió a revocar parcialmente al foro primario y desestimó en su totalidad la reclamación de violación de derechos civiles de la recurrida al amparo de la Sección 1983. La Mayoría se aferra a que “el Tribunal de Apelaciones se circunscribió a revocar los reclamos sobre daños [...] sin alterar el injunction concedido ni la determi-nación del foro primario de que la parte demandada violó los derechos constitucionales de la demandante a la igual protección de las leyes y el debido proceso de ley”. Opinión mayoritaria, pág. 318.
El problema con esa aseveración es que en derecho pro-cesal apelativo “Reiteradamente hemos explicado que la revisión de una sentencia se da contra su resultado, no *326contra sus fundamentos”. Pérez Vda. de Muñiz v. Criado, 151 DPR 355, 374 (2000). Véase, además, Vélez Rodríguez v. Amaro Cora, 138 DPR 182, 198 (1995) (“poco importa que el fundamento que adujera el tribunal en apoyo de su actuación sea o no correcto. Debe recordarse que la revi-sión se da contra la sentencia”). Por ende, el foro apelativo intermedio no tenía por qué alterar el resultado de la con-cesión de un injunction ya que, a nivel apelativo, los fun-damentos para su emisión son irrelevantes.(6) Con su razo-namiento, la Mayoría del Tribunal parece intimar que el Tribunal de Apelaciones debió revocar también el injunction que emitió el foro primario, y emitir otro por fun-damentos distintos. A nivel apelativo esto es innecesario porque, como vimos, la revisión se da contra el resultado y no contra los fundamentos. Ya que en el caso de autos no hay duda que procedía la emisión de un injunction para ordenar la restitución de la recurrida a su puesto, el Tribunal de Apelaciones no tenía por qué alterar el resultado al que llegó el foro primario al conceder el remedio interdictal.
Finalmente, la segunda razón que provee la Mayoría —que la Ley Núm. 7, supra, no faculta a los tribunales para proveer remedios interdíctales— es totalmente equivocada. En nuestro ordenamiento, el injunction es un remedio en equidad que tiene todo tribunal para hacer efectivo el derecho sustantivo que se exige en una Demanda. Véase Abella v. Fernández et al., 17 DPR 1063 (1911). En ese sentido, este remedio extraordinario se en-*327cuentra regulado en la Regla 57 de Procedimiento Civil, 32 LPRA Ap. V, y procede en cualquier acción civil en Puerto Rico, excepto en aquellos pleitos en que específicamente esté prohibida su expedición. Véase D. Rivé Rivera, Recur-sos extraordinarios, 2da ed., Ed. UIAPR, 1996, pág. 13. Por ende, el que la Ley Núm. 7-2009, supra, no provea para la concesión de remedios interdíctales no puede utilizarse como fundamento para concluir que en este caso el injunction que emitió el foro primario se dio al amparo de la Sección 1983, ya que en nuestro ordenamiento ese remedio está disponible para cualquier tipo de reclamación civil.
Por todo lo anterior, considero que la recurrida de autos solo obtuvo a su favor un remedio interdictal al amparo del ordenamiento estatal de Puerto Rico y perdió totalmente su reclamación de derechos civiles al amparo de la Sección 1983. Ante esa realidad procesal, la recurrida no puede considerarse un prevailing party al amparo de la Sección 1988, por lo que no tiene derecho a recibir honorarios de abogado. (7)
III
Finalmente debo expresar que, además de la aplicación incorrecta del Derecho en el caso de autos, me preocupan *328las repercusiones que pudiera tener en nuestro ordena-miento la norma que pauta hoy una Mayoría del Tribunal. Nótese que, según el razonamiento del Tribunal, cualquier reclamación por violaciones a normas de personal de agen-cias del Gobierno de Puerto Rico podría estar sujeta al pago de honorarios de abogado si el demandante decide unir a esta una reclamación por violación de derechos civi-les al amparo de la Sección 1983, por más frívola que sea esta última. Si el demandante tiene razón en su reclama-ción de violación a las normas de personal y obtiene un remedio interdictal, procedería la concesión de honorarios de abogado mediante la Sección 1988 ya que, según la Ma-yoría del Tribunal, obtuvo “algo” a su favor. Ello aun si, como ocurrió en el caso de autos, se le desestimara su re-clamación mediante la Sección 1983.(8)
Este proceder tendría un efecto devastador en el erario ya que el Estado se vería obligado a desembolsar una can-tidad dinero considerable en calidad de honorarios de abo-gado, aun cuando no existan determinaciones de violación de derechos civiles. En tiempos de estrechez económica como la que vivimos, lamento que este Tribunal emita una Opinión que puede dar paso a desembolsos de fondos pú-blicos sin que las partes tengan derecho a ello.
Por todo lo anterior, disiento.

(1) Alegato de Procuradora General, pág. 16.


(2) Los hechos del caso de autos se encuentran adecuadamente resumidos en la Opinión del Tribunal, por lo que resulta innecesario repetirlos en esta disidente.


(3) El lenguaje específico del Tribunal de Apelaciones para el 5to Circuito fue el siguiente: “[T]he Supreme Court [has] intimated that a party prevailing on a substantial claim that is pendent to a civil rights claim is entitled to a recovery of attorney’s fees when the civil rights claim and the pendent claim arise out of a common nucleus of operative facts”. (Enfasis suplido). Williams v. Thomas, 692 F.2d 1032, 1036 (5to Cir. 1982).


(4) Apéndice de la Petición de certiorari, pág. 13.


(5) Opinión mayoritaria, pág. 318.


(6) De hecho, cabe señalar que el Tribunal de Apelaciones parece haber con-cluido que, en efecto, el injunction que emitió el foro primario no se dio al amparo de la Sección 1983, sino por violaciones a articulados específicos de la Ley Núm. 7. En ese sentido, en su recuento de los hechos el foro apelativo intermedio expresó lo siguiente:
“[...] En cuanto al derecho, indicó que el inciso (f) del Art. 37.02 de la Ley 7, según enmendado, excluía del plan de cesantías a “profesionales de la salud (médi-cos, paramédicos, enfermeras, farmacéuticos y técnicos de laboratorio)”. Por lo anterior, el TPI emitió una orden de injunction preliminar y permanente mediante la cual ordenó la reposición de la^Dra. Pérez al puesto que ocupaba y el pago de los haberes dejados de percibir”. (Énfasis suplido). Apéndice del Petición de certiorari, pág. 25.


(7) La Mayoría le da particular énfasis a un caso del Tribunal Supremo federal Lefemine v. Wideman, 133 S.Ct. 9 (2012), para sostener su conclusión de que, aun cuando un demandante solo obtiene un injunction a su favor, procede la concesión de honorarios de abogados bajo la Sección 1988. Este caso, sin embargo, es distinguible. Trata de un grupo de personas que protestaban con unas pancartas en una intersec-ción de tránsito. La policía les dijo que si continuaban con la protesta los iba a acusar por alteración a la paz. Los manifestantes solicitaron al tribunal, bajo la Sección 1983, un injunction para que la policía les respetara su derecho constitucional a la libertad de expresión y los dejara manifestarse, más los daños por violación a la libertad de expresión. El tribunal de distrito le concedió el injunction, pero no los daños. El Tribunal Supremo federal resolvió que los manifestantes eran una prevailing party bajo la Sección 1988. Pero nótese que contrario al caso de autos, a los que acudieron al tribunal se les otorgó claramente un injunction bajo el fundamento constitucional. Aunque el tribunal rechazó la solicitud de daños, resolvió que existía una violación de derechos civiles y esa fue la razón específica por la que se le concedió el injunction. De hecho, a diferencia del caso de autos, en ese pleito no existía nin-guna otra reclamación que no fuera de violación de derechos constitucionales.


(8) En ese sentido, la Opinión Mayoritaria parece establecer además un nefasto precedente en materia de Derecho Procesal Apelativo. Ahora parecería que el Tribunal de Apelaciones no solo debe revocar el resultado de las sentencias o resoluciones que revisa, sino que también debe revocar sus fundamentos. Nótese que la Mayoría expresa sin ambages que en este caso hubo una violación de derechos civiles. Véase Opinión mayoritaria, pág. 317. Cabe preguntarse en qué lugar de los autos de este caso existe una Sentencia Final y Firme en donde se llegue esa conclusión. Cierta-mente, no puede ser en la Sentencia Parcial que emitió el foro primario, ya que esta se revocó totalmente excepto en su resultado de concesión un remedio interdictal. Tampoco puede ser en la Sentencia del Tribunal de Apelaciones ya esta se limitó a desestimar totalmente la reclamación de derechos civiles de la recurrida de autos y confirmar el resultado de la concesión de un injunction. En fin, desconozco qué fuente utilizó la Mayoría del Tribunal para concluir sin más que en este caso hubo una violación de derechos civiles, a pesar de que la recurrida de autos perdió totalmente su reclamación a esos efectos.